EXHIBIT 10.34


Confidential treatment has been requested for the redacted portions. The
confidential
redacted portions have been filed separately with the Securities and Exchange
Commission.


 
MEMORANDUM OF UNDERSTANDING



 
USEC / ATK / HEXCEL



 
AMERICAN CENTRIFUGE PROGRAM

 
__________________________





 
1.  Parties



USEC Inc. (“USEC”), a Delaware corporation with a principal place of business at
Bethesda MD, ATK Space Systems Inc. (“ATK”), a Delaware corporation with a
principal place of business at Salt Lake City UT, and Hexcel Corporation
(“Hexcel”), a Delaware corporation with a principal place of business at
Stamford CT, hereby enter into this Memorandum of Understanding (“Memorandum”)
dated as of August 16, 2007. This Memorandum will become effective on the
“Effective Date” as defined in Section 9.


 
2.  Scope



USEC has received from the U.S. Nuclear Regulatory Commission (“USNRC”) a
license to construct and operate a uranium enrichment plant at Piketon Ohio and
is in the process of demonstrating its next-generation uranium enrichment
technology for use at the plant.


ATK has contracted with USEC to assist USEC in the development, design and
assembly of composite rotors for demonstration of USEC’s enrichment technology.
Once satisfactory performance and cost data have been obtained from testing, it
is USEC and ATK’s intention to enter into a contract whereby ATK will
manufacture and deliver, on  a schedule that supports USEC’s requirements,
approximately 11,500 rotors, plus a sufficient number of spare rotors, that are
estimated to be required to construct a commercial centrifuge uranium enrichment
plant with an initial capacity of about 3.8 million SWUs (hereinafter referred
to as the American Centrifuge Plant or “ACP” which term includes any similar or
substitute centrifuge program undertaken by USEC). It is estimated that the
assembly of composite rotors for the ACP will require approximately ***** of
intermediate modulus carbon fiber and approximately ***** of carbon fiber
prepreg.


In order to assure that a sufficient supply of intermediate modulus carbon fiber
will be available for the ACP, Hexcel is willing to increase its capacity for
producing intermediate modulus carbon fiber at its facility in Salt Lake City UT
(the “SLC Facility”) and to supply intermediate modulus carbon fiber required by
the ACP, provided, however, that (i) USEC  purchases, or causes ATK to purchase,
from Hexcel ***** of the intermediate modulus carbon fiber required for the ACP,
and (ii) USEC advances $10 million to Hexcel against future purchases of the
intermediate modulus carbon fiber (the “Advance Payment”), all as subject to the
terms and conditions set forth in this Memorandum. Hexcel is also willing to
supply the carbon fiber prepreg required by the ACP *****, provided, however,
that (i) USEC provides Hexcel a notice of its intent to purchase the carbon
fiber prepreg as provided in Section 6(B), and (ii) USEC purchases, or causes
ATK to purchase, from Hexcel certain amounts of carbon fiber prepreg for the
ACP.   Hexcel’s product designations for these requirements of carbon-based
products are ***** (“IM Fiber) and ***** (“Prepreg”).


*****


Other than for this Memorandum, Hexcel is not a party to any agreement or other
arrangement made or to be made between USEC and ATK respecting any aspect of the
ACP.


 
3.  Product Use



USEC and ATK agree that IM Fiber and Prepreg purchased will be used solely for
the ACP and will not be used or resold for any other purpose, except as
permitted under this Memorandum. In the event that ATK or USEC has excess IM
Fiber (not to exceed a cumulative total of *****) that it desires to sell for
purposes other than for the ACP, Hexcel will have a right of first refusal to
purchase the excess IM Fiber at a price offered by ATK or USEC. If Hexcel
declines to purchase the IM Fiber offered, ATK or USEC may sell such excess
fiber to a third party but not at a price below that offered to Hexcel without
first offering the fiber to Hexcel at the lower price. Hexcel’s purchase of
excess IM Fiber will not reduce USEC or ATK’s commitments regarding the purchase
IM Fiber under this Memorandum.


4.  Carbon Fiber Capacity Expansion


Hexcel has represented to USEC that the current and projected market demand for
all types of carbon fiber made by Hexcel is such that Hexcel will need to expand
its carbon fiber capacity to meet USEC and ATK’s requirements for IM Fiber for
the ACP by adding a new carbon fiber line at the SLC Facility (the “New Line”).


The New Line will be scheduled for completion no later than December 31, 2008.
This is a target completion date and is subject to extension by delays caused by
events consistent with “Force Majeure” as defined in Section 11 (as extended,
the “Completion Date”).


USEC and ATK in good faith will cooperate with Hexcel to qualify, within three
full calendar months after the Completion Date, the New Line and any existing
carbon fiber manufacturing lines providing IM Fiber that may be used on the ACP
so that such lines meet the specification attached as Attachment A to Exhibit J
(the “Carbon Fiber Specification”), at no cost to USEC or ATK.  USEC and ATK
will also, in good faith, cooperate with Hexcel to confirm that the new and
existing ***** lines supporting the IM Fiber will manufacture precursor that
enables such carbon fiber manufacturing lines to meet the Carbon Fiber
Specification, at no cost to USEC or ATK. *****
 
5.  Advance  Payment


USEC will advance $10 million by wire transfer to Hexcel payable in three
installments as follows:


The first installment within 10 days after the Effective Date . . . .   . . $4.0
million
The second installment within 90 days after the Effective Date . . . .      $3.0
million
The third installment within 180 days after the Effective Date . . . . . . .$3.0
million


Hexcel will not segregate these funds nor hold them in trust for USEC or
ATK.  Hexcel may draw on the funds immediately upon receipt. If USEC fails to
make any installment payment within thirty days after it is due, all remaining
installments will be due and payable immediately.


Hexcel will procure a letter of credit in favor of USEC as security against
Hexcel’s failure to meet its obligation to fully or partially return the Advance
Payment to USEC under the terms and conditions of this Memorandum (the “Hexcel
Repayment Obligation”). USEC will not be entitled to draw on the letter of
credit unless Hexcel is in default of a Hexcel Repayment Obligation for thirty
days after notice of default by USEC, and then USEC may draw on the letter only
for the amount in default. The letter of credit amount will be $4.0 million
initially and will increase correspondingly with the payment of each USEC
installment and decrease with each credit or forfeiture (as provided in Sections
6 and 7 below) so that the amount of the letter of credit will be equal to the
Hexcel Repayment Obligation from time to time outstanding.


Hexcel and USEC agree that the letter of credit will expire when any of the
following events has occurred: (i) the discharge of the Hexcel Repayment
Obligation or (ii) the termination of this Memorandum by any Party, except for a
termination by USEC for a “Continuing Default” by Hexcel (as defined in Section
10). Hexcel agrees to bear its expense associated with obtaining and maintaining
the letter of credit, including any fees or other charges imposed by the issuing
bank. Hexcel and USEC will use reasonably commercial efforts to cooperate to
procure the letter of credit to meet the terms contemplated hereunder including
that the form of the letter of credit and the issuer bank be reasonably
acceptable to USEC and Hexcel.


6.  Supply Arrangements with USEC and ATK for the ACP


(A) Purchase and Supply of IM Fiber for the ACP


USEC agrees to purchase, or cause ATK to purchase, from Hexcel (i) ***** of its
requirements of intermediate modulus carbon fiber for the ACP; (ii) at least
***** of intermediate modulus carbon fiber for the ACP and (iii) as described in
Table 2 on Schedule A, the minimum amount of intermediate modulus carbon fiber
shown for that month, or per an agreed-to monthly delivery schedule negotiated
by ATK and Hexcel in the 3rd quarter of any year for the upcoming year’s supply.
Hexcel agrees to supply to ATK/USEC intermediate modulus carbon fiber which USEC
is obligated to purchase, or cause ATK to purchase, from Hexcel for the
ACP.  Hexcel will meet these obligations to supply the intermediate modulus
carbon fiber by supplying Hexcel’s IM Fiber.  USEC’s obligation to purchase or
cause ATK to purchase intermediate modulus carbon fiber from Hexcel is subject
to Hexcel satisfying its obligations under Section 4(a) of the Hexcel/ATK Supply
Agreement, which includes the obligation of Hexcel to meet the Carbon Fiber
Specification and delivery requirements resulting from this Memorandum.


(B) Purchase and Supply of Prepreg for the ACP


On or before July 15, 2008, USEC may, at its option, provide a notice to Hexcel
(the “Prepreg Supply Notice”) that USEC intends to purchase, or cause ATK to
purchase, from Hexcel carbon fiber prepreg for the ACP.  The notice will include
a proposed schedule for delivery of the amounts of carbon fiber prepreg, by
month.  The parties will not be obligated to purchase or supply Prepreg unless
and until a purchase order is issued to and accepted by Hexcel; Hexcel will meet
any obligations to supply carbon fiber prepreg by supplying Hexcel’s Prepreg.
The quantities, schedules and lead times for the deliveries of carbon fiber
prepreg will be agreed between ATK/USEC and Hexcel, taking into account Hexcel’s
internal and customer needs, availability of raw materials and fibers, capacity
and other manufacturing and shipping considerations.  Any USEC obligation to
purchase or cause ATK to purchase carbon fiber prepreg from Hexcel is subject to
Hexcel satisfying its obligations under Section 4(a) of the Hexcel/ATK Supply
Agreement, which includes the obligation of Hexcel to meet specifications and
delivery requirements resulting from this Memorandum.  The specification for
carbon fiber prepreg will be negotiated in good faith between Hexcel and USEC
and, upon agreement, will be incorporated into this Memorandum.


(C) Terms and Conditions of Purchase and Supply


Hexcel and ATK are parties to an existing supply agreement (i.e. that certain
Memorandum of Agreement between Hexcel and ATK as revised through December 8,
2005 (the “Hexcel/ATK Supply Agreement”) which provides for the terms of sale by
Hexcel to ATK of certain products other than IM Fiber and Prepreg. To facilitate
the purchase of USEC’s ACP requirements for carbon fiber and carbon fiber
prepreg through ATK, Hexcel and ATK agree that, as of the Effective Date:


(i)   The Hexcel/ATK Supply Agreement will be amended by adding “Exhibit J”
thereto substantially in the form as set forth in Schedule A to this Memorandum;


(ii)  Sections 3, 4(b) and (d), 8(b), 9 and 18 of the Hexcel/ATK Supply
Agreement will be disregarded;


(iii) The “ATK Composites Procurement Terms and Conditions (Effective April 1,
2003 as Modified for Hexcel Corporation),” which is incorporated into the
Hexcel/ATK Supply Agreement, will be modified as set forth in Schedule B to this
Memorandum; and


(iv) The terms of this Memorandum, including the Carbon Fiber Specification,
will supersede any inconsistent provisions of the Hexcel/ATK Supply Agreement,
and the Hexcel/ATK Supply Agreement will be interpreted to be consistent with
this Memorandum and the Carbon Fiber Specification.


The Hexcel/ATK Supply Agreement will remain unaffected by any of the foregoing
clauses (i) - (iv) for products other than IM Fiber and Prepreg for the ACP.


Hexcel and ATK will not modify the pricing (other than pursuant to any
applicable escalation formula), minimum quantities, delivery schedules, or
specifications of IM Fiber and Prepreg without the consent of USEC which shall
not be unreasonably withheld.


(D)  Direct Purchases by USEC


Without affecting the rights and obligations of USEC and ATK to one another as
provided in any agreement between ATK and USEC (which agreement takes precedence
as between USEC and ATK), USEC may purchase IM Fiber and Prepreg directly from
Hexcel on the terms and conditions applicable under the Hexcel/ATK Supply
Agreement as amended by the foregoing clauses (i) - (iv) (the “USEC Purchase
Terms”). Except to the extent of any direct purchases by USEC pursuant to this
Memorandum, ATK will purchase IM Fiber and Prepreg under the Hexcel/ATK Supply
Agreement.  A USEC offer to purchase IM Fiber or Prepreg directly from Hexcel
will only be effective if it: (i) is made in accordance with the USEC Purchase
Terms; (ii) is for not less than a minimum monthly quantity; (iii) is notified
in writing to Hexcel by USEC and ATK jointly at least sixty days in advance of
the scheduled delivery date; and (iv) would not have the effect of imposing any
additional or greater obligations on Hexcel than if such direct purchase had not
been made. No failure of either USEC or ATK to purchase IM Fiber or Prepreg will
relieve the other of the obligation to purchase IM Fiber and Prepreg in
accordance with this Memorandum or the Hexcel/ATK Supply Agreement.


(E) Pricing


The prices for IM Fiber and Prepreg, including provision for the escalation of
prices, are set forth in Exhibit J and Section 7. However, in recognition of the
Advance Payment made by USEC, Hexcel will reduce the IM Fiber price by *****, of
IM Fiber purchased by USEC and ATK for the ACP, up to a maximum aggregate price
reduction equal to the Advance Payment less the amounts forfeited by USEC to
Hexcel under Section 7(B).  For avoidance of doubt, price escalations will be
determined before application of any price reduction.


7.  Additional Obligations


(A) Abandonment of the ACP.


USEC acknowledges that it is necessary for Hexcel to expand the SLC Facility to
supply IM Fiber for the ACP, and that in so doing Hexcel will undertake
considerable expense and effort to design and construct the New Line to meet
USEC and ATK’s requirements for supply. Among other things, Hexcel will employ
its personnel for design and planning, commit to ordering long lead-time
equipment, retain third party engineering and other services, procure
appropriate approvals and employ its capital resources. USEC further
acknowledges that if the ACP is abandoned Hexcel would suffer substantial
damages and that such damages cannot be determined with reasonable certainty at
this time.


Accordingly, in the event that USEC, for any reason whatsoever, abandons the ACP
(as evidenced by a notice signed by the chief executive officer of USEC which
references this Memorandum and which is delivered to Hexcel no later than seven
days following the final corporate action by USEC necessary to abandon) before
the start of the first month in which the minimum quantity of  IM Fiber is
required to be purchased as set forth in Exhibit J (such event being a “Section
7(A) Event”), USEC will pay Hexcel damages equal to the sum of (i) Hexcel’s
actual expenditures for the New Line, (ii) Hexcel’s obligations incurred to
suppliers, contractors and other third parties for deliveries and work performed
for the New Line, and (iii) Hexcel’s reasonable costs incurred in connection
with suspension or termination of work on the New Line (should Hexcel, at its
option, decide to suspend or terminate construction of the New Line), including
settled and unsettled claims asserted against Hexcel, all as of the delivery
date of the notice to Hexcel of the Section 7(A) Event (the aggregate amount
payable by USEC being the  “Damage Amount”). The maximum Damage Amount under
this Section 7(A) will be $10 million. The Damage Amount will be paid by USEC
within ten days after Hexcel submits reasonable evidence of the determination of
the Damage Amount, provided, however, (i) that USEC’s payment will be reduced by
any Advance Payment previously made, and (ii) that Hexcel will return to USEC
the amount, if any, by which any Advance Payment previously made exceeds the
Damage Amount. In addition, should Hexcel complete the New Line, it will pay
USEC at the rate of ***** produced on the New Line and sold or used by Hexcel
prior to December 31, 2011, up to a maximum aggregate payment equal to the
Damage Amount paid by USEC. Hexcel will have no obligation to maximize this
payment by selling or using fiber from the New Line if it can otherwise obtain
fiber from its other production lines.  Hexcel will make these payments, if any,
to USEC within sixty days after the end of the month in which the payment amount
is earned.


The Damage Amount payable by USEC will be the exclusive liability of USEC to
Hexcel, and the exclusive remedy of Hexcel against USEC, arising from a Section
7(A) Event. Neither USEC nor ATK will be liable to Hexcel for any other actual,
consequential, special, indirect, or incidental damages including loss of use or
loss of profits, under any theory of law or equity, arising from a Section 7(A)
Event. In addition, upon the occurrence of a Section 7(A) Event, the obligations
of USEC to purchase IM Fiber and Prepreg, and the obligation of Hexcel to supply
IM Fiber and Prepreg under this Memorandum and the Hexcel/ATK Supply Agreement
automatically will terminate, in each case without liability of a Party to any
other Party except for liabilities accrued prior to termination and the
obligations of USEC and Hexcel to make payments under this Section 7(A).


(B) Failure to Purchase IM Fiber Monthly Minimum for the ACP


If a Section 7(A) Event has not occurred, and neither USEC nor ATK purchases, in
any month commencing November 2008 through December 2011, the minimum quantity
of IM Fiber set forth in Exhibit J (for any reason other than a failure to
deliver, in accordance with this Memorandum, IM Fiber by Hexcel), USEC will
forfeit to Hexcel out of the Advance Payment an amount (the “Forfeited Amount”)
equal to the aggregate price reduction that would have been applied on the
quantity of IM Fiber by which the amount purchased is less than the minimum
quantity. Hexcel will have no obligation to credit the Forfeited Amount against
other purchases of IM Fiber or Prepreg or to supply in any other month the
quantity of IM Fiber not purchased.


Except as provided in the last paragraph of this Section 7(B), the remedy in the
prior paragraph is the exclusive remedy for the failure to purchase the monthly
minimum in any month, but does not adversely affect Hexcel’s rights against USEC
and ATK with respect to the purchase of IM Fiber in accordance with Sections
6(A)(i) and 6(A)(ii) of this Memorandum and the Hexcel/ATK Supply Agreement, but
the Forfeited Amount will be applied by Hexcel as a credit against any other
damages that Hexcel may suffer.


In addition, if the Advance Payment has been reduced to zero by any combination
of the fiber price reductions described in Section 6(E), the amounts forfeited
by USEC under Section 7(B) and the payments made to USEC under Section 7(C),
then Hexcel may, in accordance with Section 10, terminate the obligations of
USEC to purchase IM Fiber and Prepreg, and the obligation of Hexcel to supply IM
Fiber and Prepreg under this Memorandum, the USEC Purchase Terms and the
Hexcel/ATK Supply Agreement, in each case without any liability to any other
Party except for liabilities accrued prior to termination.


           (C)  Pricing Of IM Fiber based on Purchases of Prepreg for the ACP


If a Section 7(A) Event has not occurred, the price of IM Fiber to be purchased
by USEC/ATK is based on the volume of Prepreg that is purchased, as described on
Schedule A.


(D)  Late Delivery of IM Fiber for the ACP


Hexcel’s obligations to supply IM Fiber for the ACP will be governed solely by
this Memorandum, the USEC Purchase Terms and the Hexcel/ATK Supply
Agreement.  In the event Hexcel is late in delivery of either IM Fiber, Hexcel
will pay ATK a penalty, commencing on the 16th day of delay, equal to ***** of
the then current price of the delayed IM Fiber, per day of delay, until the date
of delivery of the delayed IM Fiber to ATK. The penalty is limited to a cap of
*****. Notwithstanding anything to the contrary contained herein, in no event
will Hexcel be liable to USEC or ATK for any consequential, special, indirect,
or incidental damages, including loss of use or loss of profits, under any
theory of law or equity, for any matter arising out of under this Memorandum,
the USEC Purchase Terms or the Hexcel/ATK Supply Agreement.


The payment of such amount will not adversely affect the rights of USEC and
ATK  against Hexcel with respect to the purchase of IM Fiber in accordance with
other Sections of this Memorandum and the Hexcel/ATK Supply Agreement.


(E) Failure to Qualify the New Line


If through no fault of USEC and ATK the New Line is not qualified by December
31, 2008,  Hexcel will return to USEC, within ten days after such date, the
Advance Payment less any previously Forfeited Amount under Section 7(B). The
return of the Advance Payment will be the exclusive liability of Hexcel to USEC
and ATK, and the exclusive remedy of USEC and ATK against Hexcel, arising from
the failure to qualify the New Line. Hexcel will not be liable to USEC or ATK
for any actual, consequential, special, indirect, or incidental damages,
including loss of use or loss of profits, under any theory of law, arising from
such failure. For the avoidance of doubt, the failure to qualify the New Line is
not a default by Hexcel as long as Hexcel is not otherwise in default in
supplying IM Fiber under the terms of this Memorandum and the Hexcel/ATK Supply
Agreement.


(F) Exchange of Information


USEC will keep Hexcel apprised of the progress of the ACP in reasonable detail
and will promptly inform Hexcel of any facts and circumstances that could result
in any actual or anticipated abandonment or delay of the ACP.


Hexcel will keep USEC and ATK apprised of the progress of the New Line in
reasonable detail and will promptly inform USEC and ATK of any facts and
circumstances that could result in any actual or anticipated delay in qualifying
the New Line beyond December 31, 2008.


8.  Nature of Memorandum


Nothing in the arrangements contemplated by this Memorandum is intended to
constitute a partnership, joint venture or other common enterprise, and Hexcel
retains, free and clear and without any restriction or encumbrance arising out
of this Memorandum, all rights to its facilities, assets and intellectual
property.


9. Confidentiality; Effective Date; Binding Commitments


Hexcel and USEC agree, and USEC shall cause ATK to agree, that this Memorandum
and any information exchanged in the performance hereof shall be kept
confidential and protected in accordance with the terms of the confidentiality
agreement between Hexcel and USEC effective April 5, 2005 (“Hexcel/USEC
Confidentiality Agreement”).


This Memorandum will become effective on the date (the “Effective Date”) on
which the letter of credit is issued pursuant to Section 5. If the letter of
credit is not issued on or before 30 days after the date hereof, then this
Memorandum may be terminated by USEC or Hexcel upon written notice to the other
Parties, and in such event no Party will have any obligation or liability to any
other Party arising out of this Memorandum or the transactions contemplated
thereby.


On becoming effective, this Memorandum is intended to be a legally binding
commitment that supercedes any prior representations, agreements and
understandings relating to the subject matter hereof, except for the Hexcel/USEC
Confidentiality Agreement. Each Party has obtained its respective corporate or
other approvals necessary for it to enter into and perform under this
Memorandum. The terms of this Memorandum may not be waived or modified except by
a writing signed by the Party against which the waiver or modification is sought
to be enforced.


10. Termination; Continuing Default


(A) This Memorandum and/or the Hexcel/ATK Supply Agreement may be terminated by
a Party pursuant to a termination right expressly provided in another Section of
this Memorandum.


(B) This Memorandum and the Hexcel/ATK Supply Agreement, together and not
separately, may be terminated by USEC and ATK, acting jointly, if there is a
Continuing Default by Hexcel under the Memorandum or the Hexcel/ATK Supply
Agreement.


(C) This Memorandum and/or the Hexcel/ATK supply Agreement may be terminated by
Hexcel against either or both USEC and ATK if there is a Continuing Default by
either of them under this Memorandum or the Hexcel/ATK Supply Agreement.


Unless otherwise expressly provided in another Section of this Memorandum, a
termination will be effective upon notice and all liabilities accrued prior to
termination will survive the termination.


The term “Continuing Default” means a material default by a Party which
continues for more than sixty days after receipt of notice from the Party
asserting such default that describes, in particular detail, the facts
supporting the default.


Any termination of the Hexcel/ATK Supply Agreement that may arise under this
Memorandum will affect the Hexcel/ATK Supply Agreement only to the extent it
applies to this Memorandum and Schedule A and will have no effect on the
Hexcel/ATK Supply Agreement as applied to any other program or contract or any
other exhibit to the Hexcel/ATK Supply Agreement.


11. Force Majeure


A Party will be excused from performance under this Memorandum (except for the
obligations to purchase the minimum amounts contained in Section 6(A)(ii) and
(iii) and 6(B)) if the failure to perform arises from causes beyond the
reasonable control of the Party.  Examples of such causes include acts of God or
of the public enemy, acts of the Federal Government in either its sovereign or
contractual capacity, fires, floods, epidemics, quarantine restrictions,
strikes, freight embargoes, lack of raw material *****, and unusually
severe weather; *****.  The Party asserting Force Majeure  will give notice to
the other Parties promptly of the effect of such Force Majeure on performance
under this Memorandum and the likely duration thereof, if reasonably known, and
will keep the other Parties informed of any changes in such circumstances,
including when such Force Majeure ceases.  The Party claiming Force Majeure
shall use commercially reasonable efforts to continue to perform under this
Memorandum, to remedy the circumstances constituting the Force Majeure and to
mitigate the adverse effects of such Force Majeure on performance under this
Memorandum. For the avoidance of doubt, (1) this Section 11 is not applicable in
determining whether USEC is obligated to pay any Damage Amount pursuant to
Section 7(A) and (2) to the extent that Hexcel does not supply IM Fiber because
it is excused due to a Force Majeure, USEC and ATK shall be excused from their
obligations to purchase such excused amount of IM Fiber, so that (a) USEC and
ATK may purchase the excused amount of intermediate modulus carbon fiber from a
different source without breaching Section 6(A)(i); (b) the minimum amount of
intermediate modulus carbon fiber to be purchased pursuant to Section 6(A)(ii)
shall be reduced by such excused amount; and (c) the minimum monthly amount of
intermediate modulus carbon fiber to be purchased pursuant to Section 6(A)(iii)
shall be reduced by such excused amount.


12. Notices


Notices and communications required to be given by a Party under this Memorandum
will be in writing and deemed delivered when delivered personally or by courier,
or when received if posted as registered or certified mail, to the following
addresses


USEC


USEC Inc.
6903 Rockledge Dr.
Bethesda, MD 20817


*****
*****


ATK


ATK Space Systems, Inc
Freeport Center Building A15
Clearfield, UT 84016


*****
*****


Hexcel


Hexcel Corporation
11711 Dublin Blvd
Dublin, CA 94568


*****
*****


The foregoing contact information will be applicable for all notices and
communications hereunder until such time as a Party by like means has notified
the other Parties of any change.


13. Governing Law


This Memorandum will be governed by Delaware Law without applying conflicts of
law principles. The Parties agree to submit any disputes under this Memorandum
to the courts of Delaware for determination. If a court should determine that
any provision of this Memorandum is unenforceable, the Parties intend that such
provision be modified by the court so as to be enforceable to the fullest extent
permitted under the law.


14.  Assignment


This Memorandum is not assignable in whole or in part by any party without the
prior written consent of the other parties, except to a wholly owned subsidiary
of the assignor (but in no event will the assignor be released from its
obligations hereunder). This Memorandum shall inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. A party may assign the right to receive payments from another party
hereunder to a financial institution that generally collects payments from
customers of the assignor but such assignment is subject to the rights of the
payor with respect to such payments.


IN WITNESS WHEREOF, the Parties have caused this Memorandum to be executed by
their duly authorized representatives as of the day and year first above
written.


USEC Inc.
By  /s/ Charles W. Kerner
Name: Charles W. Kerner
Title: Director of Procurement and Contracts
ATK Space Systems Inc
By  /s/ Mark J. Messick                                           
Name: Mark J. Messick
 
Title: Vice President and General Manager, ATK Aerostructures Division
 
Hexcel Corporation
By  /s/ Charles D. Dunbar                                                
Name: Charles D. Dunbar
Title: Director of Sales
 




 
 

--------------------------------------------------------------------------------

 

Schedule A
Exhibit J to Memorandum of Agreement
Between
Hexcel and ATK







 
 

--------------------------------------------------------------------------------

 
Schedule A to USEC-ATK-Hexcel MOU

 Document:  Exhibit “J”
 Revision:  0
 Date: August I 6, 2007


PROPRIETARY


EXHIBIT “J”
DIRECT PURCHASE OF CARBON FIBER AND PREPREG PRODUCTS FOR
AMERICAN CENTRIFUGE PLANT WITH USEC


Exhibit “J” to Memorandum  of Agreement (MOA) Dated October 25, 2002 contains
pricing and quantity terms for the period January 1, 2007 through December 31,
2011 for composite materials for the USEC American Centrifuge Plant
(“ACP”).  Purchases will be made in accordance with the provisions of the
Memorandum of Understanding (MOU) dated August 16, 2007 among USEC, ATK and
Hexcel.


PRICING DETERMINATION:


Except as provided otherwise in the MOU and this Exhibit J, the pricing for the
IM Fiber (as defined in the MOU) will be as described in Table 1 below and
pricing for the Prepreg will be ***** per pound.  Those prices are 2007 base
year prices and subject to escalation as provided below.


Table 1:  Calculation of IM Fiber Price as purchased


Volume of Prepreg Purchased:  If USEC/ATK
(combined) purchase the amount of Prepreg in the
indicated year as provided below (in ‘000 pounds)
2007 Base Price Per Pound of
IM Fiber:  Then the price per
pound of IM Fiber purchased by USEC or ATK shall be the
amount below (subject to
escalation formula) in the
indicated year
2008
2009
2010
2011
Above 18
Above 111
Above 206
Above 210
*****
15<= x <18
97<= x <111
181<= x <206
184<= x <210
*****
13<= x <15
83<= x <97
155<= x <181
158<= x <184
*****
Below 13
Below 83
Below 155
Below 158
*****

SCHEDULE:


The minimum and maximum monthly amounts of IM Fiber that Hexcel is obligated to
supply and that ATK
agrees to purchase are set forth in table 2 below.


Table 2:  Monthly Purchases of ***** Carbon Fiber-For ACP


Nov/Dec 2008
2009
2010
2011
Minimum Monthly Purchase
Maximum
Monthly
Purchase
Minimum Monthly Purchase
Maximum
Monthly
Purchase
Minimum Monthly Purchase
Maximum
Monthly
Purchase
Minimum Monthly Purchase
Maximum
Monthly
Purchase
20,000
25,000
45,000
68,250
65,000
101,384
65,000
103,173



Notes:


1)  Hexcel is not obligated to supply any monthly shortfall in purchases of IM
Fiber below the minimum purchase amounts which is due to ATK’s failure to adhere
to the above purchase schedule nor is Hexcel obligated to supply any quantities
of IM Fiber above the maximum purchase amounts unless due to Hexcel’s failure to
supply.
2)  In no event will ATK order less than the monthly minimum purchase amount of
IM Fiber above in any indicated month.  In addition, in no event will ATK
purchase less than ***** for the ACP during the period from this date through
December 2011.
3)  Monthly delivery quantity tolerance of IM Fiber or Prepreg available to
Hexcel is -5/+5% of ordered quantity (i.e. performance within the tolerance is
acceptable); provided, however, that, in such event, ATK shall not be deemed to
be in default of the monthly minimum purchase requirement if it ordered the
monthly minimum as required and Hexcel delivered less than the amount
ordered.  On a quarterly basis, the parties shall true up the deliveries to the
actual amounts ordered and the minimum quantities to be purchased; such true up
procedure shall be developed by the parties.
4)  On or before August 31.2008, ATK shall provide Hexcel a forecast by month of
its expected purchases of IM Fiber and Prepreg for November and December, 2008,
along with a firm Purchase Order obligating ATK to purchase the amount of IM
Fiber and Prepreg shown as forecasted for such months.  Thereafter, for each
calendar quarter commencing with the first calendar quarter of 2009, ATK will
provide Hexcel with an updated forecast by month of its expected purchases of IM
Fiber and Prepreg for the year commencing at the beginning of that quarter (the
“Forecasted Year”).  This forecast shall be provided at least 90 days prior to
the commencement of the forecasted Year.  On or prior to the delivery of each
forecast to Hexcel, ATK shall deliver to Hexcel a firm Purchase Order(s)
obligating ATK to purchase the amount of IM Fiber and Prepreg shown as
forecasted for the first calendar quarter of the Forecasted Year.
5)  In order for Hexcel to more efficiently manufacture and supply IM Fiber and
Prepreg, for each forecast commencing for Forecasted Year commencing October 1,
2009, ATK will use its best efforts to cause the forecasts and Purchase Order(s)
to provide for monthly deliveries of IM Fiber and of Prepreg in approximately
equal amounts.  If the monthly amounts are significantly different, then the
parties shall meet and confer and negotiate in good faith schedules that will
cause the monthly deliveries to be approximately equal.
6)  For the purpose of setting a preliminary and final price for IM Fiber in any
calendar year:  For the forecast of Prepreg to be purchased in a Forecasted Year
that commences on January 1 of any year during the term (a “Forecasted Calendar
Year”), the volume of Prepreg forecasted shall determine the preliminary price
of the IM Fiber for such Forecasted Calendar Year as provided in Table 1 (as if
the forecasted amount was the actual amount purchased).  During the Forecasted
Calendar Year, the invoice price for the IM Fiber purchased shall be the
preliminary price.  Within 30 days following the end of such Forecasted Calendar
Year, Hexcel shall notify ATK of the amount of Prepreg actually purchased during
the Forecasted Calendar Year, the actual price of the IM Fiber for the
Forecasted Calendar Year as determined by Table 1, and, if the actual price
differs from the preliminary price, that difference multiplied by the amount of
IM Fiber purchased during the Forecasted Calendar Year.  Payment of such
difference shall be made by the appropriate party to the other within 30 days
following the receipt of the notice from Hexcel.  If during a Forecasted
Calendar Year, either party believes that the amount of Prepreg that will be
purchased is significantly different from the amount that was forecasted for
such Forecasted Calendar Year such that the preliminary price should be
adjusted, then the parties shall meet and confer and negotiate in good faith a
preliminary price adjustment for the Forecasted Calendar Year.
7)  The parties acknowledge that the ranges for the “volume of Prepreg
purchased” in Table 1 have been developed based on current anticipated volumes
of Prepreg required for the ACP and Hexcel’s percentage share of that
volume.  Due to design and product initiatives, it is possible that the actual
volume of Prepreg to be used in the ACP will be significantly less, which will
adversely affect sales of Prepreg by Hexcel and the purchase price of fiber by
ATK.  If either party reasonably determines that there is a significant decrease
in the volume of prepreg to be used in the ACP, then, following notice from one
party to the other thereof, the parties will meet and confer and negotiate in
good faith an adjustment in the ranges of the “volume of prepreg purchased”
necessary to obtain the price reductions for IM Fiber, as shown in Table 1, with
the intent that the parties reasonably share any adverse impact of the volume
decline.  Notwithstanding the above, the parties agree that the price of the IM
Fiber will be no less than *****.


ADDITIONAL CONDITIONS:


1.
***** for ACP demonstration trials will be at ***** and will not be subject to
any price escalation adjustments.

Prepreg:  Prepreg for ACP demonstration trials will  be at ***** and will not be
subject to any price escalation other than for increases in the delivered price
to Hexcel of *****.
In General:  ATK will provide Hexcel with monthly Order projections for both
products for each calendar year not later than November 1 of the prior year in
order to support Hexcel operations planning.
2.
The pricing in this Exhibit covers carbon fibers manufactured and purchased per
the following specification revisions--Sec Attachment A to Exhibit J--along with
prepreg manufactured and purchased per a specification to be agreed in good
faith by the parties.

3.
FOB point:  Hexcel Salt Lake City Plant.

4.
The ***** will be supplied in spools (*****), and the ***** will  be supplied in
*****.

5.
Price Escalation formulae for Exhibit “J” materials as follows:

 
PRICE ESCALATION



*****:


Other than for ACP demonstration quantities, prices quoted herein are valid for
delivery through December 31, 2007.  For deliveries commencing January 1, 2008
and beyond, prices shall be subject to escalation based on the formula
below.  Pricing will be reviewed each November 1, commencing with November 2007,
to determine the new price for deliveries made on or after January 1 of the next
calendar year.  Price adjustments will be based on current prices prior to any
discount that may apply to the current price.


*****


*****
*****
*****
*****
*****
*****


*****
*****
*****
*****
*****
*****



 
 

--------------------------------------------------------------------------------

 
Schedule A to USEC-ATK-Hexcel MOU

*****


Other than for ACP demonstration quantities, prices quoted herein are valid for
delivery through December 31,
2007.  For deliveries commencing January 1, 2008 and beyond, prices shall be
subject to escalation based on the formula below.  Pricing will be reviewed each
November 1, commencing with November 2007, to determine the new price for
deliveries made on or after January 1 of the next calendar year provided,
however, that new prices will be determined within a year as often as necessary
to reflect escalation in ***** delivered price of ***** to Hexcel for prepreg
delivered in such year.  Price adjustments will be based on current prices prior
to any discount that may apply to the current price,




*****


*****
*****
*****
*****
*****
*****


*****
*****


*****
*****


*****
*****
*****
*****
*****
*****






APPROVAL:
/s/ Mark J. Messick                                           /s/ Charles D.
Dunbar                                           
Vice President and General
Manager                                                                Director
of Sales
ATK Aerostructures
Division                                                                Hexcel
Corporation
ATK Space Systems Inc.

 
 

--------------------------------------------------------------------------------

 

Schedule B
Modified Form
of
ATK Composites Procurement Terms and Conditions (Effective April 1, 2003 as
Modified for Hexcel Corporation)


The following modifications to the ATK Composites Procurement Terms and
Conditions (Effective April 1, 2003 as Modified for Hexcel Corporation) (the
“Terms and Conditions”) which is incorporated into the ATK Supply Agreement
shall apply to purchases pursuant to this Memorandum:


 
1)  
The following Sections of the Terms and Conditions shall be deleted: 1.3, second
paragraph of 1.6(b), 1.6(c), 1.10 (b), 1.10(c), 1.10(d), second paragraph of
1.13, 1.14, 1.15, 1.16, 1.42, 1.43, 1.44(d), 1.44(e), 1.44(h), 1.44(k), 1.45,
1.47, 1.48 and Section 2 (Special Provisions).

 
 
2)  
The last sentence of Section 1.6(a) shall be amended to read:  “Unless
performance is excused, deliveries will be made even in the event of a strike at
either the Buyer’s or Seller’s location, unless prior written consent is
obtained from the other party, which shall not be unreasonably withheld.”

 
 
3)  
The last sentence of Section 1.6(b) shall be amended to read:  “Unless
performance is excused, if ATK requests, Contractor shall, at Contractor’s
expense, ship via air or other expedited routing to avoid the delay or minimize
it as much as possible.”

 
 
4)  
The second sentence of Section 1.7 shall be amended to read:  “Either party may
litigate any dispute arising under or relating to this Contract before a court
located in the state of Delaware.”

 
 
5)  
The first paragraph of Section 1.9 shall be amended to read:

 
 
“Failure of either party to enforce at any time any of the provisions of this
Contract, or any rights in respect thereto, or to exercise any election therein
provided, shall in no way be considered to be a waiver or relinquishment of the
right to thereafter enforce such provisions or rights or exercise any subsequent
elections.  Except as specifically provided, any and all of the rights and
remedies under this Contract shall be cumulative and in addition to, and not in
lieu of, the rights and remedies granted by law.  If any provision of this
Contract becomes void or unenforceable by law, the remaining shall be valid and
enforceable.”
 
 
6)  
 Section 1.12 shall be amended to read:

 
 
“Except to the extent claims arise from the other party’s negligent or
intentional acts or omissions, each party agrees to indemnify and hold the other
party, its officer’s, employees, agents and representatives, harmless from any
and all claims, fines, penalties, offsets, liabilities, judgments, losses,
damages, costs and profit disallowed, or expenses (including reasonable
attorney’s fees) for:
 
 
 
(a)
Property damage or personal injury including death, of whatever kind or nature
arising out of, as a result of, or in connection with the party’s, its
employees’, agents’, Subcontractors’, and lower-tier Subcontractors to comply
with any law, regulation, or clause whose terms are part of this Contract,
and/or

 
 
 
(b)
Any liability which arises as the result of failure of the party’s or its
lower-tier Subcontractors to comply with any law, regulation, or clause whose
terms are part of this Contract, and/or

 
 
 
(c)
Liability from any actual or alleged patent, copyright, trademark, or trade
secret infringement by reason of any manufacture, use, or sale of any articles
delivered by Contractor under this Contract, provided that Contractor’s
indemnification shall not apply:

 
 
 
i.
To the extent such infringement results directly from compliance with Buyer’s
particularlized designs, specifications or instructions, or from changes made by
Buyer to Contractor’s product after delivery without Contractor’s knowledge or
authorization; or

 
 
 
ii.
To the extent such infringement results from the use or sale of the product in
combination with other items (unless such combination was known and authorized
by Contractor) and would not have occurred from the product itself.

 
 
(d)
The indemnifying party must be promptly notified of any claim for indemnity.  In
the event of an obligation to indemnify, the indemnifying party, at the
indemnifying party’s election, have sole charge and direction thereof, in which
event, the other party, shall provide the indemnifying party reasonable
assistance in the defense thereof as the indemnifying party may require.  The
other party shall have the right to be represented in such suit by advisory
counsel at the other party’s expense.”

 
7)  
The first paragraph of Section 1.13 shall be amended to read:  “ATK and/or its
customers shall at all times have title to all drawings and specifications
furnished by ATK to Contractor.  Contractor agrees to use all drawings and
specifications provided by ATK solely in connection with the Contract and shall
not disclose such drawings and specifications to any person, firm or corporation
other than those employees of ATK and/or its customers, the Contractor, or
approved Subcontractors that have a need to know.”

 


8)  
The second paragraph of Section 1.35 shall be amended to read:  “Notwithstanding
the foregoing, any amounts due or to become due hereunder may be assigned by the
Contractor provided that such assignment shall not be binding upon ATK unless
and until ATK is notified thereof.”



9)  
Section 1.39 shall be amended to read:  “Irrespective of the place of
performance, this Contract shall be governed by and construed according to the
laws of the State of Delaware.”


 
 

--------------------------------------------------------------------------------

 
